Citation Nr: 1820078	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1966, to include service in the Republic of Vietnam from August 1965 to August 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus.  In February 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.  A supplemental SOC (SSOC) was issued in August 2016.

In April 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure which may have resulted in some acoustic trauma are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and tinnitus, and there is competent medical and credible lay evidence indicating that there is as likely as not a relationship between the Veteran's service-particularly, noise exposure therein-and each current disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. § 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable resolution to the claims for service connection for bilateral hearing loss and for tinnitus, the Board finds that all necessary actions in connection with the claims have been accomplished.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus due to the acoustic trauma he experienced during service.  Specifically, he contends that he was exposed to loud and high pitched noises from generators and radar equipment on a constant basis, as well as dynamite explosions when Seabees attached to his unit were clearing the road from their compound to where all of the unit's radar and missile equipment were located, and that such exposures were the source of the disabilities for which service connection is sought.  He also contends that he currently has a constant ringing in his ears, and that such ringing began in and has continued since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from service, then it is presumed to have been incurred during service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137 (2012); 38 C.F.R. § 3.307, 3.309 (2017).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system, and therefore a chronic disease subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Also, the United States Court of Appeals for Veterans Claims (Court) has held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of each claim, the Board finds that service connection for bilateral hearing loss, and for tinnitus,  is warranted.

Initially, as for the current disability requirement, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the present case, an August 2012 VA audiology examination report reflects that the Veteran's auditory thresholds at 3000 and 4000 Hertz were 45 decibels in the right ear, and 45 and 60 decibels, respectively, in the left ear.  Accordingly, the Veteran has a bilateral hearing loss disability for VA purposes.  See id.  Also, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.  Therefore, given the Veteran's lay assertions that he currently experiences tinnitus, the Board finds there is a current diagnosis of tinnitus.  Hence, current disability has been established for both claims.  

Additionally, as for the in-service injury or disease requirement, although there is no documented evidence of any specific incident of acoustic trauma, there is no real dispute that the Veteran likely had some in-service noise exposure.  As previously mentioned, the Veteran has reported that during service, he was exposed to loud and high pitched noises from generators and radar equipment on a constant basis, as well as dynamite explosions when Seabees attached to his unit were clearing the road from their compound to where all of the unit's radar and missile equipment were located.  Here, the Veteran's service personnel records, to include his DD form 214, show that his military occupational specialty was a continuous wave radar fire control repairman.  Also, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict the Veteran's reports of in-service noise exposure, and they are not inconsistent with the evidence of record and the circumstances of his service.  As the Board thus finds no reason to question the veracity of the Veteran's assertions of in-service noise exposure, the Board accepts the Veteran's assertions in this regard to be credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154; 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  Accordingly, as the Veteran likely had in service noise exposure which may have resulted in some acoustic trauma, in-service injury has been established.

Therefore, the remaining question for each disability is whether the disability is related to service-particularly, noise exposure therein.  In this case, with respect to bilateral hearing loss, the record reflects conflicting medical opinions on this point-one provided by the examiner who conducted the August 2012 VA audiology examination, and three by the Veteran's private physician, Dr. F.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In August 2012, the Veteran underwent a VA audiology examination, at which time  the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner reasoned that the Veteran "had normal hearing upon separation as noted on 8/30/196 hearing test."

By contrast, in a June 2014 treatment note, Dr. F. opined that the Veteran's history of noise exposure may have contributed to both his hearing loss and tinnitus.  In an April 2017 treatment note, Dr. F., after stating that he reviewed the Veteran's medical portfolio and audiogram, opined that "[t]he time frame and historical information support his claim for noise induced hearing loss."  In a May 2017 treatment note, after noting that he reviewed statements from the Veteran's fellow service members and family, and that the Veteran had been exposed to explosive noise with dynamite and with constant loud background noise from generators, Dr. F. opined that "[r]eading the statements from fellow soldiers and family with respect to the work conditions and his perceived hearing loss post return from Vietnam, I would conclude that his exposure in Vietnam to explosive and constant high level noise resulted in hearing loss and tinnitus."  Dr. F. reasoned that "[t]hose types of noise are known to cause this problem."  Collectively, Dr. F.'s opinions indicate that there is as likely as not a link between the Veteran's current hearing loss and in-service noise exposure.

With respect to heating loss, both the negative and collective positive opinion were rendered by competent medical professionals.  While the Board finds no reason to question the credentials and experience of either the VA examiner who provided the August 2012 VA audiology examination or Dr. F, the Board nonetheless finds that the negative August 2012 VA opinion is of limited probative value because it is essentially based solely on the absence of clinical evidence of diminished hearing in service.  See Dalton v. Peake, 21 Vet. App. 23, 39-40 (2007).  Notably, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Also, while it is unclear whether or not Dr. F. reviewed the Veteran's claims file, his opinions appear to include sufficient detail of the Veteran's history and disabilities, consistent with the other evidence of record.  As such, the Board finds no adequate basis to reject Dr. F.'s opinions, which, collectively, are favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

With respect to tinnitus, Dr. F.'s opinions, as shown above, collectively, indicate that there is as likely as not a link between the Veteran's current tinnitus and in-service noise exposure.  As these opinions are the only actual medical opinions of record to directly address the relationship, if any, between the Veteran's current tinnitus and in-service noise exposure, there is no medical evidence or opinion to contradict Dr. F.'s opinions.  Again, as discussed above, the Board finds no sufficient basis to reject these supportive opinions, based on lack of credibility, or diminished probative value.  See Madden, supra.  Moreover, the Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

To the extent that Dr. F.'s collective opinions  as to each hearing loss and tinnitus are not definitive, such were expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-6.

Given the totality of the evidence discussed above, the Board finds that competent, probative medical opinion evidence is at the very least in relative equipoise as to whether the Veteran's current hearing loss and tinnitus is related to in-service noise exposure.  To the extent that there is any reasonable doubt as to these critical inquiries,  such doubt is to be resolved in the Veteran's favor.  Accordingly, with resolution of all reasonable doubt in the Veteran's favor on certain elements of each claim, the Board concludes that the criteria for service connection for bilateral hearing loss and for tinnitus are met.






(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


